Order entered October             ,2012




                                               In The
                                     Qtourt of tppcaI
                           if 11th itritt of 1txa at afta
                                       No. 05-12-00860-CR

                            MICHAEL JAMES TELLO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-53795-T

                                             ORDER

       The Court REINSTATES the appeal.

       On October 11, 2012, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 17, 2012, we received the reporter’s record.

Therefore, we VACATE the October 11, 2012 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                                 L
                                                        DAVID L. BRIDGES
                                                        JUSTICE